Citation Nr: 1603716	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a dagger wound to the left side of the stomach.

2.  Entitlement to service connection for residuals of a shrapnel wound to the middle back.

3.  Entitlement to service connection for residuals of a shrapnel wound to the right buttock.

4.  Entitlement to service connection for residuals of a shrapnel wound to the left ankle.

5.  Entitlement to service connection for residuals of a neck disorder, to include a crushed vertebrae.

6.  Entitlement to service connection for partial paralyzation of the right arm.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disabilities, prior to July 12, 2012.

8.  Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s), from July 12, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2012, the RO denied service connection for a dagger wound to the left side of the stomach, a shrapnel wound to the left ankle, a shrapnel wound to the middle back, and a shrapnel wound to the right buttock.  In May 2012, the RO denied service connection for a neck injury with crushed vertebrae.  In an August 2013 rating decision, the RO also denied service connection for right arm partial paralysis and entitlement to a TDIU.

The Board notes that it has recharacterized the Veteran's claims as ones for residuals of shrapnel wounds to the left ankle, middle back, and right buttock, as well as, residuals of a dagger wound to the left side of the stomach.  The Veteran is not prejudiced by such action.  Rather the action was taken to clarify to the Veteran that VA has not disputed that such injuries have occurred (as shown in the RO's prior adjudications of these claims).  The question before the Board is whether such injuries have resulted in residuals for which the Veteran may receive service connection.

In November 2015, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  

The Board notes that following a July 2015 rating decision, the Veteran is currently in receipt of a 100 percent disability rating for traumatic brain injury (TBI), effective July 12, 2012.  The 100 percent rating represents a full grant of the benefits sought with respect to that issue.  As such, it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation. See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s) (West 2014). 

In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel  partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC  under 38 U.S.C.A. § 1114(s)  if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Id.  

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie, 24 Vet. App. at 250.

In this case, the Veteran has been awarded a 100 percent schedular evaluation for TBI for the entire increased rating period on appeal.  Further, the Veteran also is service connected for PTSD (with the separate rating discontinued effective July 12, 2012 when it became rated with TBI for a total 100 percent disability rating for TBI), loss of sense of smell and taste (10 percent each), associated with TBI, and bilateral hearing loss (10 percent).  

As "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" (Bradley, 22 Vet. App. at 294), the Board is remanding the issue of entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s)  to the AOJ for consideration, for the period from July 12, 2012 (when such special monthly compensation benefits may be possible given the 100 percent disability rating for TBI).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a partially paralyzed right arm and entitlement to a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, residuals of a dagger wound to the left side of the stomach.

2.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, residuals of a shrapnel wound to the middle back.  

3.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, residuals of a shrapnel wound to the right buttock.  

4.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, residuals of a shrapnel wound to the left ankle.

5.  There is no competent, probative evidence indicating that the Veteran's neck disorder developed during or is related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a dagger wound to the left side of the stomach are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for residuals of a shrapnel wound to the middle back are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for residuals of a shrapnel wound to the right buttock are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for service connection for residuals of a shrapnel wound to the left ankle are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  The criteria for service connection for a neck disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2010 letter, sent prior to the initial unfavorable decisions issued in April and May 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board notes that an August 2010 Request of Information response indicated that the Veteran's record was fire-related and the RO did not inform the Veteran that his records were fire-related.  However, the Veteran's service treatment records appear to be associated with the claims file.  The record shows that the Veteran filed a claim for dental benefits shortly after his separation from service and his service treatment records appear to have been obtained and associated with his VA record at that time.  In the July 2013 statement of the case, the RO also informed the Veteran that his service treatment records were associated with the claims file.  The Veteran's service treatment records were associated with the claims file, and that the June 2010 letter informed the Veteran that he had the opportunity to support her claim by providing records in his possession, as well as, through alternative means, such as from lay or buddy statements.  To date, he has provided private medical records and has indicated that he has no additional records to provide.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records, to include from Baptist Valley and the South Heart Clinic.  Also, in October 2012, Dr. T. Bothwell indicated that he did not have records of the Veteran.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  In November 2015, the Veteran withdrew his request for a hearing before a Veterans Law Judge.

In addition, the Veteran underwent VA medical examinations in April 2012 (as to the neck claim) and September 2010 and December 2011 (as to the other claims). The VA examiners provided specific findings referable to the Veteran's alleged claims sufficient to for the Board to adjudicate each claim.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As to the April 2012 neck VA examination, the Board further notes that the examiner adequately explained why he was unable to reach a medical opinion without resort to speculation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

III. Claims for Residuals of a Dagger Wound to the Left Side of the Stomach and Shrapnel Wounds to the Middle Back, Left Ankle, and Right Buttock

The Veteran contends that, during World War II, he was blown out of foxhole and suffered shrapnel wounds to the middle back, left ankle and right buttock.  He also contends that at a different time, he was in a hand to hand fight with a German soldier, at which time he was stabbed with a dagger to the stomach.  He reported that he did not receive medical treatment for such injuries in service.  (July 2013 VA Form 9).

When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. §1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. §1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Per the Enlisted Record and Report of Separation Honorable Discharge form, the Veteran received a combat infantry badge.  Such an award denotes combat.  The Veteran has essentially alleged that his claimed injuries occurred during his combat duty and are consistent with the circumstances, conditions or hardships of such service.

The service treatment records do not document any complaints of, or treatment for, a dagger or shell fragment wounds.  The November 1945 separation exam was negative as to any abnormalities, including of the skin, musculoskeletal system, neurological system, feet, and abdominal wall and viscera.

VA and private medical records document treatment for multiple disorders, but generally do not include complaints of or treatment for, residuals of a dagger wound or shell fragment wounds.

In September 2010, the Veteran underwent a VA examination.  The VA examiner noted the Veteran's reports of shell fragment wounds to the right buttock and left ankle, as well as, his report of being stabbed in the left side of his stomach.  For each injury, the Veteran reported that it did not involve bone, fascia, or nerve.  Also, he repeatedly denied that such injuries caused pain, loss of strength, weakness, fatigue, pain, or impairment of complications.  There were no complications from the muscle injuries and the claimant was not receiving treatment for such conditions.  After each injury, he had been able to return to his original service duty, at full duty.  

For the middle back shell fragment wound, the Veteran reported that he had spinal conditions of stiffness and decreased motion, but denied fatigue, spasms, paresthesia, numbness, and weakness, as well as bowel and bladder problems and erectile dysfunction.  He reported that he had been sutured in Italy in 1944, and that he did not experience any residual symptoms.  He reported overall functional impairments of not being able to perform heavy duty work, like lawn mowing and window washing.

On physical examination, the September 2010 VA examiner found linear scars on the anterior side of the trunk - precisely located over the mid sternal area of the chest, over the epigastric area of the abdomen, and over the medial aspect of the left thigh.  

The examiner found no muscle group involvement - the condition/muscle injury had resolved.  The examiner found that no muscle wound was present.  

The left ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, deformity, or ankylosis.  X-rays were within normal limits.

The thoracolumbar spine showed no evidence of muscle spasm, tenderness, guarding, weakness, or ankylosis.  Muscle tone and musculature were normal.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent root involvement.  Sensory examination showed no deficits.  X-rays showed osteoporosis present.  

The rectal inspection was externally normal, with no external hemorrhoids or skin tags.  Digital rectal exam was also normal.  

Following examination, the September 2010 VA examiner found no diagnosis for the claimed shell fragment wounds to the right buttock, left ankle, or middle back.  Although the examiner noted shell fragment wound left side of stomach, as noted previously in the examination report with its discussion of a stabbing, the examiner clearly examined the Veteran for the dagger wound.  Regardless, as to each of the claimed disorders, the examiner found that "there is no diagnosis because the condition has resolved."  

The examiner noted that the scars present were due to status post coronary artery bypass graft surgery (CABG ) with residual surgical scar (Midsternal area of the chest); status post colon cancer resection surgery with residual surgical scar (epigastric area of the abdomen), and  3. status post left lower extremity vein resection surgery for CABG with residual surgical scar (left thigh over the medial aspect) - none of which were related to the Veteran's reported in-service injuries.

The Board notes that the Veteran has reported receiving wounds, he has not indicated any symptoms associated with such the body areas associated with such injuries, other than to his neck (discussed in the next section below).  (October 2012 statement).
 
The Veteran does not have a current medical diagnosis of residuals of a dagger wound or shell fragment wounds of the left ankle, middle back, or right buttock.  The September 2010 VA examiner found that each such injury had resolved.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board notes that the Veteran may have had residuals of a dagger wound or shell fragment wounds of the left ankle, middle back, or right buttock at some point following each injury.  However, the record does not show that he currently continues to have such residuals.  Compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).  
  
As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for service connection for residuals of a dagger wound or shell fragment wounds of the left ankle, middle back, or right buttock are denied.  

IV. Claim for a Neck Disorder

The Veteran contends that he broke his neck while involved in combat operations in Italy during World War II, when he was blown out of a foxhole and suffered multiple shrapnel wounds.  He contends that he did not know that he had a broken neck until after service, when he saw his family doctor.  (July 2013 VA Form 9).

As discussed above, the Veteran is a combat veteran, and VA will accept that the Veteran was injured as he has reported, in conjunction with his combat actions.  38 U.S.C.A. §1154(b).  

Service treatment records generally document treatment for various disorders, but not for the neck.  The November 1945 separation examiner found no abnormalities, including no musculoskeletal defects.  

VA and private medical records document treatment for multiple disorders, but generally do not include complaints of, or treatment for, a neck disorder.  However, a December 2005 record from Valley Baptist Medical Center noted a diagnosis of cervical spine arthritis.

In April 2012, the Veteran underwent a VA examination for his neck claim.  The Veteran reported that he had a neck injury with crushed vertebra since October 1944, when he was blown out of a foxhole and his head was forced to the front of the foxhole.  The Veteran indicated that, to date, he had not been formally diagnosed.  X-rays showed no fracture or subluxation, prevertebral soft tissues were within normal limits; there was no acute finding; narrowing of the C5-6 and C6-C7 disc space.

Following examination of the Veteran, and review of the medical evidence of record, the examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that while the Veteran may have had an in-service injury, there was insignificant documentation in the medical records
provide for or against this claim.  Also, the physical examination changes were in keeping with the Veteran's age and may or may not represent injury from the cervix.  As such, the examiner found that any medical opinion on the claimed condition of the neck would be speculation since there is no record provided of
the injury and there is no physical exam findings that would be out of the ordinary for the Veteran as a nonagenarian.  

The April 2012 VA examiner's finding was at best, speculative and thereby insufficient to either establish a nexus or demonstrate the lack of a nexus between the Veteran's claimed in-service neck injury and a currently diagnosed cervical spine disorder.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).   Also, while the record is unclear as to whether the Veteran has arthritis, there is no indication of record that the diagnosis of it in December 2005 was confirmed by X-ray at that time, much less within a year after his 1945 separation from service.  As such, service connection on a presumptive basis is also not warranted.

The only other medical opinion evidence of record is the Veteran's own contention that he has had a neck disorder since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether his reported neck symptoms following service are related to a current a neck disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

In this regard, the Board further observes that the Veteran's statements indicating that he has experienced neck symptoms during service and that such have been continuous since that time are inconsistent with the contemporaneous evidence.  As indicated previously, his service treatment records are negative for any complaints, treatment, or diagnoses referable to the neck.  In his April 2010 claim, the Veteran reported that he was blown out of his foxhole in June 1944.  He reported it occurred in October 1944 during his VA examination.  In either case, while the Veteran has indicated he did not receive medical treatment following that incident, there are multiple medical records from his stay in a convalescent hospital in Italy in December 1944.  None of those records indicate complaints of, or treatment for, any disorder other than diarrhea.  Furthermore, his November 1945 separation examination found that his musculoskeletal system is normal.  Additionally, while the Veteran currently reports that following service he received back treatment (July 2013 VA Form 9, October 2012 statement), he never filed a claim for service connection for a neck disorder or sought VA treatment for such disorder until over half a century after his discharge.  In contrast, within a year of his 1945 discharge from service, the Veteran filed claims for VA dental treatment and educational benefits, demonstrating knowledge that VA treatment may at least be possible.  Given the above discrepancies of record, the Board finds that the Veteran is not credible in his reports of chronic neck pain since service.  The Board finds that the contemporaneous records are more reliable than the Veteran's current unsupported assertions made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).
  
As the preponderance of the probative evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a neck disorder is denied.

	
ORDER

Service connection for residuals of a dagger wound to the left side of the stomach is denied.

Service connection for residuals of a shrapnel wound to the middle back is denied.

Service connection for residuals of a shrapnel wound to the right buttock is denied.

Service connection for residuals of a shrapnel wound to the left ankle is denied.

Service connection for a neck disorder is denied.


REMAND

In an August 2013 rating decision, the RO, in pertinent part, denied service connection for partial paralyzation of the right arm and a TDIU.  Later in August 2013, the Veteran filed a notice of disagreement with those decisions.  The AOJ has not issued a statement of the case that addresses either issue. Therefore, the Board must remand these issues for the issuance of a proper statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In a July 2015 rating decision, the RO granted a 100 percent disability rating for TBI, effective July 12, 2012.  As noted in the Introduction portion of this decision, the TDIU claim currently in question is only for the period prior to July 12, 2012 (the effective date of the 100 percent disability rating for TBI).  However, the issue of entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) has been raised by the record and is part and parcel of the underlying claims seeking an increased rating TBI (which is currently fully granted) and entitlement to a TDIU.  Accordingly, the issue of entitlement to special monthly compensation is remanded to the RO/AMC for consideration. 

 Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for a partially paralyzed right arm and entitlement to a TDIU, prior to July 2012.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Please adjudicate the issue of the Veteran's entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s), from July 12, 2012.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


